Motion to resettle order entered on September 21, 1961 affirming the order of Special Term, dismissing the action denied on the following grounds: (1) in the light of section 590 of the Civil Practice Act the relief sought does not appear to be necessary; (2) the proposed resettled order does not accurately reflect the proceedings in this court or its disposition of the appeal; and (3) defendant-appellant has delayed unreasonably in seeking relief. Concur — Botein, P. J., Breitel, Rabin, Eager and Noonan, JJ.